Page 1 IRH LTCH Sites under construction Discussion Materials August 18-19, 2010 96 Rehabilitation Hospitals 38Outpatient Rehab Satellite Clinics 6Long-Term Acute Care Hospitals 25 Hospital-Based Home Health Agencies 22,000 Employees Portfolio Largest Provider of Inpatient Rehabilitative Healthcare Services in the U.S. Sugar Land expected to close late Q3 2010 Exhibit 99.1 Exhibit 99.1 Page 2 The information contained in this presentation includes certain estimates, projections and other forward- looking information that reflect our current views with respect to future events and financial performance.
